     Case 2:19-cv-09039 Document 3 Filed 03/28/19 Page 1 of 8 PageID: 69



Loly G. Tor
K&L GATES LLP
One Newark Center, 10th Fl.
Newark, NJ 07102
P: (973) 848-4000
F: (973) 848-4001
loly.tor@klgates.com
Attorneys for Plaintiff World
Wrestling Entertainment, Inc.
                         UNITED STATES DISTRICT COURT
                            DISTRICT OF NEW JERSEY


WORLD WRESTLING
                                           Civil Action No.:
ENTERTAINMENT, INC.,

            Plaintiff,                     EX PARTE MOTION FOR
                                           TEMPORARY RESTRAINING
                                           ORDER, ORDER FOR SEIZURE
      vs.                                  OF COUNTERFEIT MARKED
                                           GOODS, AND ORDER TO SHOW
                                           CAUSE WHY A PRELIMINARY
VARIOUS JOHN AND JANE DOES,                INJUNCTION SHOULD NOT
and VARIOUS XYZ CORPORATIONS,              ISSUE

            Defendants.


      Plaintiff World Wrestling Entertainment, Inc. (“WWE”), pursuant to the

Federal Trademark Act of 1946, 15 U.S.C. § 1051 et seq., as amended (the

“Lanham Act”), including the Trademark Counterfeiting Act of 1984, 15 U.S.C. §

1116(d), the All Writs Act, 28 U.S.C. § 1651, and Rule 65(b) of the Federal Rules

of Civil Procedure, hereby moves this Court for (1) a Temporary Restraining Order

(“TRO”) enjoining Defendants’ unauthorized production, distribution, and sale of

souvenirs, merchandise, memorabilia, and other products bearing counterfeits of
     Case 2:19-cv-09039 Document 3 Filed 03/28/19 Page 2 of 8 PageID: 70



WWE’s trademarks and service marks or marks confusingly similar to WWE’s

trademarks and service marks; (2) an Order authorizing the seizure of goods

bearing counterfeit marks wherever they may be found on the premises or within a

two-mile radius of the venues where WWE’s WrestleMania® 35 weekend events

shall be occurring in the East Rutherford, New Jersey area from April 5 through

April 7, 2019, including, but not limited to, MetLife Stadium; and (3) an Order to

show cause why a preliminary injunction should not issue.

      In support of this Motion, WWE submits concurrently herewith a supporting

legal memorandum, a Verified Complaint, the Declaration of Lauren Dienes-

Middlen, Esq. (“Middlen Dec.”), and a proposed Order. In further support of this

Motion, WWE states the following:

      1.    Since at least as early as February 1983, WWE, first doing business as

the “World Wrestling Federation” and now doing business as “World Wrestling

Entertainment,” has provided to the public live and televised wrestling-based

sports entertainment events and services (the “WWE Wrestling Services”). See

Verified Complaint ¶ 10. In connection therewith, WWE has used, advertised,

publicized and presented the WWE Wrestling Services, and related souvenirs,

merchandise and other products (“WWE Merchandise”) under the WORLD

WRESTLING ENTERTAINMENT® mark and certain other service marks and

trademarks (collectively, the “WWE Marks”). Id. WWE also exclusively owns or



                                    -2-
      Case 2:19-cv-09039 Document 3 Filed 03/28/19 Page 3 of 8 PageID: 71



controls of all right, title and interest in the names, likenesses and rights of

publicity for its current wrestlers. Id.

      2.     As more fully set forth in Plaintiff’s Memorandum of Law in Support

of Plaintiff’s Motion (“Memorandum”), WWE will host its marquee event,

WrestleMania® 35, on April 7, 2019 at Metlife Stadium in the East Rutherford,

New Jersey and continue on a multi-city presentation of live wrestling

entertainment events throughout the United States and in many other cities

throughout the world ending March 30, 2020 (the last currently scheduled WWE®

live event before WrestleMania® 36) (the “2019-2020 Live Events”). Based on

past experiences, including the WrestleMania® 29 events that took place in 2013 in

this District and other recent WrestleMania® events, WWE believes that

Defendants, whose identities and precise whereabouts are currently unknown to

WWE, will be selling counterfeit WWE Merchandise in the District of New Jersey

before, during and after the WrestleMania® 35 weekend events. See generally

Middlen Dec.; World Wrestling Ent., Inc. v. Unidentified Parties, 770 F.3d 1143

(5th Cir. 2014).

      3.     Defendants’ merchandise will bear counterfeit trademarks and service

marks unauthorized by WWE and, based on past experience, will be of inferior

quality compared to authentic WWE Merchandise. See generally Middlen Dec.

Indeed, the merchandise sold by Defendants not only is counterfeit but the



                                       -3-
     Case 2:19-cv-09039 Document 3 Filed 03/28/19 Page 4 of 8 PageID: 72



merchandise also threatens public safety. Based on past experience, there are

concerns about the quality of the counterfeit goods, such as the flammability level

of the ink used to print the t-shirts, and the safety of the design of other goods,

including wrestling face masks. Also based on past experience, WWE believes that

Defendants will travel from city to city during WWE’s 2019-2020 Live Events

selling counterfeit merchandise. Id.

      4.    WWE is entitled to the proposed TRO, Seizure Order and Order to

Show Cause because there is a strong probability that WWE will prevail on the

merits, and the threat of irreparable harm to WWE is clear and substantial, as

WWE’s reputation and goodwill stand to be injured by the sale of inferior-quality

counterfeit WWE Merchandise.

      5.    WWE is likely to succeed in showing that the Defendants are using

counterfeit WWE marks in connection with the sale, offering for sale, or

distribution of goods and services, and further, that the Defendants are part of a

concerted operation that follows WWE’s 2019-2020 Live Events to sell counterfeit

WWE Merchandise that originates from common sources of manufacture.

      6.    Immediate and irreparable injury to WWE will occur if goods bearing

counterfeit marks are not seized because (a) WWE will lose an indefinite number

of sales of its genuinely-marked goods that cannot be made up after the events; (b)

WWE will suffer loss of reputation and consumer goodwill by the sale of



                                       -4-
     Case 2:19-cv-09039 Document 3 Filed 03/28/19 Page 5 of 8 PageID: 73



counterfeit WWE Merchandise; (c) WWE will have no remedy at law against

Defendants because it will have no way of learning their identity and volume of

their sales of counterfeit WWE Merchandise; and (d) Defendants’ counterfeit

WWE Merchandise is believed to be of inferior quality to WWE’s genuine goods

further harming WWE’s goodwill and reputation.

      7.    The goods to be seized will be located on the premises or within a

two-mile radius of the venues where WWE’s WrestleMania® 35 weekend events

shall be occurring in the East Rutherford, New Jersey area from April 5 through

April 9, 2019, including, but not limited to, MetLife Stadium.1

      8.    The harm to WWE of denying this application outweighs the harm to

any legitimate interests of Defendants.       In fact, Defendants have no right

whatsoever to sell goods bearing counterfeit marks.

      9.    In addition, issuance of the requested TRO will protect the public

against deception, mistake and potentially unsafe products. The public interest will

be served by granting the requested Order because the public has a right to rely on

valid trademarks and service marks as accurate indicia of origin of goods and

services and the high-quality, safe products associated with those trademarks and

1
 WWE will be hosting additional WrestleMania® 35 weekend events in New York,
including WWE’s NXT Blacklist, WWE’s NXT Takeover New York, WWE’s
Hall of Fame Brooklyn, WWE’s RAW Brooklyn, and WWE’s Smackdown
Brooklyn. However, WWE’s request for a TRO is limited to events that will take
place in this District including WrestleMania® 35 at MetLife Stadium in East
Rutherford, New Jersey.

                                     -5-
     Case 2:19-cv-09039 Document 3 Filed 03/28/19 Page 6 of 8 PageID: 74



service marks.

      10.    The need for the requested relief from the Court is great, as the sale of

the infringing, counterfeit goods and the corresponding injury to WWE and the

public is expected to occur during the WrestleMania® 35 weekend events in the

East Rutherford, New Jersey area from April 5 through April 7, 2019, resulting in

irrecoverable lost sales, loss of reputation, and loss of goodwill for WWE, and

damage to the consuming public in the form of continued confusion, deception and

potential harm to safety. In addition, absent the requested relief, WWE will not be

able to obtain speedy relief from the Court.

      11.    An Order other than an ex parte Seizure Order is not adequate to

achieve the purposes of 15 U.S.C. § 1114, which provides remedies for trademark

infringement, and the proposed Order is specifically authorized by the Trademark

Counterfeiting Act, 15 U.S.C. § 1116(d). WWE has complied with all statutory

requirements for the issuance of a Seizure Order pursuant to 15 U.S.C. § 1116(d).

      12.    If this Motion is denied, neither money damages nor any accounting

will be available to WWE as Defendants will leave immediately upon selling the

counterfeit goods.

      13.    Without the granting of the Order of Seizure sought herein, it would

be futile for WWE to continue this action. A preliminary injunction without an

accompanying Order of Seizure would be ineffective in redressing WWE’s



                                     -6-
     Case 2:19-cv-09039 Document 3 Filed 03/28/19 Page 7 of 8 PageID: 75



injuries, and in preventing Defendants from committing their deceptive and

unlawful trade practices, as they would already have occurred.

      14.    Accordingly, WWE requests this Court to enter an Order authorizing

the seizure of counterfeit WWE Merchandise located on the premises or within a

two-mile radius of the venues where WWE’s WrestleMania® 35 weekend events

shall be occurring in the East Rutherford, New Jersey area from April 5 through

April 9, 2019, including, but not limited to, MetLife Stadium. Indeed, this Court

previously granted WWE’s request for an ex parte TRO and Seizure Order for

WrestleMania® 29 in 2013. See World Wrestling Ent., Inc. v. John Does 1-100,

No. 13-01918-SRC-CLW (D.N.J. 2013). Moreover, as shown in the Memorandum

that follows, courts across the country have granted WWE (and other promoters of

sports and entertainment events) orders authorizing the seizure of goods bearing

counterfeit marks, like counterfeit WWE Merchandise, on ex parte application.

See, e.g., Exhibits 2 and 3 to Memorandum.

      15.    The certificate of counsel required by Fed. R. Civ. P. 65(b) attesting to

the importance of hearing the within motion without notice to Defendants is

attached as Exhibit 1 hereto.

      WHEREFORE, for the reasons set forth above, Plaintiff respectfully

requests this Court to grant this Motion and enter an Ex Parte Temporary

Restraining Order, an Order for Seizure of Counterfeit Marked Goods and an



                                     -7-
     Case 2:19-cv-09039 Document 3 Filed 03/28/19 Page 8 of 8 PageID: 76



Order to Show Cause Why a Preliminary Injunction Should Not Issue.

      A proposed Order is submitted herewith.

                        Respectfully Submitted,

                        /s/ Loly G. Tor
                        Loly G. Tor
                        K&L Gates LLP
                        One Newark Center, Tenth Floor
                        Newark, NJ 07102
                        Telephone: (973) 848-4026
                        Fax: (973) 848-4001
                        E-mail: loly.tor@klgates.com

                        Jerry S. McDevitt (pro hac vice motion to be filed)
                        E-mail: jerry.mcdevitt@klgates.com
                        Curtis B. Krasik (pro hac vice motion to be filed)
                        E-mail: curtis.krasik@klgates.com
                        Christopher M. Verdini (pro hac vice motion to be filed)
                        E-mail: christopher.verdini@klgates.com
                        K&L Gates LLP
                        K&L Gates Center
                        210 Sixth Ave.
                        Pittsburgh, Pennsylvania 15222
                        Telephone: (412) 355-6500
                        Facsimile: (412) 355-6501
                        Attorneys for World Wrestling Entertainment, Inc.

Dated: March 28, 2019




                                   -8-
